


110 HR 2657 IH: Employee Benefits Protection Act of

U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2657
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2007
			Mrs. McCarthy of New
			 York (for herself, Ms.
			 Woolsey, and Mr. Kildee)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 to ensure that employees are not improperly disqualified from benefits
		  under pension plans and welfare plans based on the misclassification or
		  reclassification of their status.
	
	
		1.Short titleThis Act may be cited as the
			 Employee Benefits Protection Act of
			 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)The intent of the
			 Employee Retirement Income Security Act of
			 1974 to protect the pension and welfare benefits of workers is
			 frustrated by the practice of mislabeling or relabeling employees to improperly
			 exclude them from employee benefit plans. Employees are wrongly denied benefits
			 when they are misclassified or reclassified as temporary employees, part-time
			 employees, leased employees, agency employees, staffing firm employees, and
			 independent contractors. If their true employment status were recognized, these
			 misclassified and reclassified employees would be eligible to participate in
			 employee pension and welfare benefit plans because such plans are offered to
			 other employees performing the same or substantially the same work and working
			 for the same employer.
				(2)Mislabeled
			 employees are often paid through staffing, temporary, employee leasing, or
			 other similar firms to give the appearance that the employees do not work for
			 their employer. Employment contracts and reports to government agencies also
			 are used to give the erroneous impression that mislabeled employees work for
			 staffing, temporary, employee leasing, or other similar firms, when the facts
			 of the work arrangement do not meet the common law standard for determining the
			 employment relationship. Employees are also mislabeled as contractors and paid
			 from non-payroll accounts to give the appearance that they are not employees of
			 their employer. These practices violate the Employee Retirement Income Security Act of
			 1974.
				(3)Employers are
			 amending their employee benefit plans to add provisions that exclude mislabeled
			 employees from participation in the plan even in the event that such employees
			 are determined to be common law employees and otherwise eligible to participate
			 in the plan. These plan provisions violate the Employee Retirement Income Security Act of
			 1974.
				(4)As a condition of
			 employment or continued service, employees are often required to sign documents
			 that purport to waive their right to participate in employee benefit plans.
			 Such documents inaccurately claim to limit the authority of the courts and
			 applicable Federal agencies to correct the mislabeling and relabeling of
			 employees and to enforce the terms of plans providing for their participation.
			 This practice violates the Employee Retirement
			 Income Security Act of 1974.
				(5)As a condition of
			 continued employment or service, employees are often required to sign documents
			 that purport to waive their right to bring a lawsuit under the
			 Employee Retirement Income Security Act of
			 1974. Such documents inaccurately claim to limit the ability of the
			 courts and applicable Federal agencies to obtain any payments or benefits in
			 the event that the waiver is found not to be knowing and voluntary. This
			 practice violates the Employee Retirement
			 Income Security Act of 1974.
				(b)PurposeThe
			 purpose of this Act is to clarify applicable provisions of the
			 Employee Retirement Income Security Act of
			 1974 to ensure that employees are not improperly excluded from
			 participation in employee benefit plans as a result of mislabeling or
			 reclassifying their employment status.
			3.Additional
			 standards relating to minimum participation requirements
			(a)Required
			 inclusion of serviceSection 202(a)(3) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1052(a)(3)) is amended by adding at the end the
			 following new subparagraph:
				
					(E)For purposes of this section, in
				determining years of service and hours of service—
						(i)service shall include all service for
				the employer as an employee under the common law, irrespective of whether the
				individual—
							(I)is paid through a staffing firm,
				temporary help firm, payroll agency, employment agency, or other similar
				arrangement,
							(II)is paid directly by the employer
				under an arrangement purporting to characterize an employee under the common
				law as other than an employee, or
							(III)is paid from an account not
				designated as a payroll account, and
								(ii)in any case in which an employer,
				plan sponsor, or fiduciary (including any administrator, officer, trustee, or
				custodian) changes the job classification of any person from employee to leased
				employee, agency employee, staffing firm employee, independent contractor, or
				any similar category, in determining years of service and hours of service,
				service shall include all service for the employer that the person performs
				subsequent to such
				reclassification.
								.
			(b)Exclusion
			 precluded when related to certain purported
			 categorizationsSection 202 of such Act (29 U.S.C. 1052) is
			 amended further by adding at the end the following new subsection:
				
					(c)(1)Subject to paragraph
				(2), a pension plan shall be treated as failing to meet the requirements of
				this section if the plan excludes from participation any person who performs
				the same work (or substantially the same work) for the employer as other
				employees who generally are not excluded from participation in the plan,
				irrespective of the placement of such person in any category of workers (such
				as temporary employees, part-time employees, leased employees, agency
				employees, staffing firm employees, independent contractors, or any similar
				category) which may be specified under the plan as ineligible for
				participation.
						(2)Nothing in paragraph (1) shall be
				construed to preclude the exclusion from participation in a pension plan of
				individuals who in fact do not meet a minimum service period or minimum age
				which is required under the terms of the plan and which is otherwise in
				conformity with the requirements of this
				section.
						.
			4.Objective
			 eligibility criteria in plan instrumentsSection 402 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1102) is amended by adding at the end the following
			 new subsection:
			
				(d)(1)The written instrument
				pursuant to which an employee benefit plan is maintained shall set forth
				eligibility criteria which—
						(A)include and exclude employees on a
				uniform basis;
						(B)are based on reasonable job
				classifications other than the mere labeling of a job position as something
				other than an employee; and
						(C)are based on objective criteria stated
				in the instrument itself for the inclusion or exclusion (other than the mere
				listing of an employee as included or excluded).
						(2)No employee benefit plan may permit
				an employer or plan sponsor to exclude any person from participation
				irrespective of the placement of such employee in any category of workers (such
				as temporary employees, leased employees, agency employees, staffing firm
				employees, contractors, or any similar category), if the employee—
						(A)is an employee of the employer under
				the common law;
						(B)performs the same work (or
				substantially the same work) for the employer as other employees who generally
				are not excluded from participation in the plan; and
						(C)meets a minimum service period or
				minimum age which is required under the terms of the plan.
						(3)In any case in which the employer of
				an individual who is a participant in an employee benefit plan, the plan
				sponsor of such plan, or a fiduciary of such plan requires such individual to
				convert to the status of a temporary employee, leased employee, agency
				employee, staffing firm employee, contractor, or any similar category as a
				condition of continuing in the service of the employer, such individual shall
				not cease to be treated under such plan or this title as a participant in such
				plan by reason of such
				conversion.
					.
		5.EnforcementSection 502 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1132) is amended—
			(1)in
			 paragraphs (3)(B) and (5)(B) of subsection (a), by striking other
			 appropriate equitable relief and inserting other appropriate
			 relief, including such additional relief as a court of equity might have
			 awarded in a case involving the enforcement or administration of a trust, other
			 equitable relief, compensatory relief, or remedial relief;
			(2)in subsection
			 (a)(3)(B), by striking or at the end of clause (i) and inserting
			 a comma, by striking the semicolon at the end of clause (ii) and inserting
			 , or, and by adding at the end the following: (iii) to
			 provide restitution and other appropriate relief to employees who have been
			 excluded from participation or have been misclassified or reclassified in
			 violation of section 202 or 402;
			(3)by striking
			 or at the end of subsection (a)(9), by striking the period at
			 the end of subsection (a)(10) and inserting ; or, and by adding
			 at the end the following new paragraph:
				
					(11)by a participant
				or beneficiary to obtain a judicial declaration concerning whether a waiver of
				rights arising under this title or a plan, including a waiver of participation
				in a plan, was knowing and voluntary under the totality of the
				circumstances.
					;
			(4)in
			 subsection (g)(1), by inserting , reasonable expert fees, before
			 and costs and by inserting before the period at the end the
			 following: , except that the court shall award such fees and costs to a
			 prevailing party in the case of an action brought to enforce section 510,
			 unless the court determines that it would be unjust to do so under the
			 circumstances; and
			(5)by adding at the
			 end of section 502 the following new subsection:
				
					(n)In an action under
				this section, if the court finds that any participant or beneficiary has been
				discharged, fined, suspended, expelled, disciplined, or discriminated against
				in violation of section 510, relief under this section may include enjoining
				such unlawful conduct and ordering such affirmative action as may be
				appropriate. Such action may include, but is not limited to, reinstatement or
				hiring and an award of back pay and lost
				benefits.
					.
			6.WaiversSection 502 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1132) (as amended by section 5) is amended further
			 by adding at the end the following new subsection:
			
				(o)(1)The rights under this
				title (including the right to maintain a civil action) may not be waived,
				deferred, or lost pursuant to any agreement not authorized under this title
				with specific reference to this paragraph.
					(2)(A)Subject to subparagraph
				(B), paragraph (1) shall not apply to an agreement providing for arbitration or
				participation in any other non-judicial procedure to resolve a dispute if the
				agreement is entered into knowingly and voluntarily by the parties involved
				after the dispute has arisen or is pursuant to the terms of a collective
				bargaining agreement.
						(B)(i)No waiver under
				subparagraph (A) of participation in an employee benefit plan may be considered
				knowing and voluntary if related, in whole or in part, to the misclassification
				or reclassification of an individual in one or more categories ineligible for
				participation in the plan.
							(ii)The party asserting the validity of
				a waiver under subparagraph (A) shall have the burden of proving that the
				waiver was knowing and voluntary.
							(iii)A waiver under subparagraph (A)
				shall not impose any limitation, including any condition precedent or penalty,
				adversely affecting the right of an individual to challenge the waiver by
				bringing a civil action in a court of competent jurisdiction. Any provision
				requiring an individual to tender back consideration received and any provision
				allowing employers, plan sponsors, or fiduciaries (including administrators,
				officers, trustees, or custodians) to recover attorney’s fees or damages
				because of the filing of a civil action shall be treated as limitations
				referred to in the preceding sentence. Nothing in this clause shall be
				construed as precluding recovery of a reasonable attorney’s fee or costs of
				action that may be authorized under subsection (g)(1).
							(iv)No individual who brings a civil
				action under this title shall be required to tender back any consideration
				given in exchange for a waiver under subparagraph (A) before bringing such
				civil action. The retention of any consideration received in exchange for any
				waiver shall not constitute ratification of a waiver under subparagraph (A) or
				foreclose a challenge thereto.
							(v)No waiver otherwise permitted under
				subparagraph (A) may affect the Secretary’s rights and responsibilities to
				enforce this title. No waiver may be used to justify interfering with the
				protected right of any person to participate in an investigation or proceeding
				conducted by the
				Secretary.
							.
		7.General
			 provisions
			(a)In
			 generalExcept as otherwise provided in this Act, the amendments
			 made by this Act shall apply with respect to plan years beginning on or after
			 January 1, 2008.
			(b)Special rule for
			 collectively bargained plansIn the case of a plan maintained
			 pursuant to one or more collective bargaining agreements between employee
			 representatives and one or more employers ratified on or before the date of the
			 enactment of this Act, subsection (a) shall be applied to benefits pursuant to,
			 and individuals covered by, any such agreement by substituting for
			 January 1, 2008 the date of the commencement of the first plan
			 year beginning on or after the earlier of—
				(1)the later
			 of—
					(A)January 1, 2009;
			 or
					(B)the date on which
			 the last of such collective bargaining agreements terminates (determined
			 without regard to any extension thereof after the date of the enactment of this
			 Act); or
					(2)January 1,
			 2010.
				(c)Plan
			 amendmentsIf any amendment made by this Act requires an
			 amendment to any plan, such plan amendment shall not be required to be made
			 before the first plan year beginning on or after January 1, 2009, if—
				(1)during the period
			 after such amendment made by this Act takes effect and before such first plan
			 year, the plan is operated in good faith compliance with the requirements of
			 such amendment made by this Act; and
				(2)such plan
			 amendment applies retroactively to the period after such amendment made by this
			 Act takes effect and before such first plan year.
				
